Citation Nr: 0100891	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1954, from November 1963 to September 1968, and from 
November 1968 to April 1980.  The veteran died in February 
1996.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which determined that new and material evidence had 
not been presented to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  



FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant was notified of that decision in a June 1996 
letter and filed a timely notice of disagreement.  Following 
the issuance of a statement of the case in March 1998, the 
appellant did not file a timely substantive appeal and the 
May 1996 rating decision became final.  

2.  Evidence received since the May 1996 rating decision 
denying entitlement to service connection for the cause of 
the veteran's death is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the May 1996 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death is new and material; the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied in a May 1996 
rating decision on the basis that the evidence failed to show 
that it was related to military service.  The appellant was 
informed of that decision in a letter dated in June 1996 and 
a timely notice of disagreement was filed.  However, 
following the issuance of a statement of the case in March 
1998, the appellant did not file a timely substantive appeal.  
The May 1996 rating decision therefore became final based 
upon the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The RO interpreted the appellant's untimely substantive 
appeal, filed in June 1998, as a request to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Two separate medical opinions discussing a possible 
relationship between the cause of the veteran's death and his 
military service have been received since the RO's May 1996 
rating decision, as well as VA and private treatment records.  
The Board is of the opinion that this evidence is not wholly 
cumulative or redundant of evidence previously on file and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.  The reason for this conclusion is 
that these medical statements attribute, at least in part, 
the veteran's fatal cardiac disease to incidents of his 
military service.  The additional evidence is therefore new 
and material and the claim must be reopened.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened after 
new and material evidence has been received must be 
considered de novo.  Manio v. Derwinski, 1 Vet. App. at 145.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  To this extent only, the appeal 
is granted.  



REMAND

The veteran's service medical records reflect that a 
September 1966 report of medical examination noted that an 
electrocardiogram showed an incomplete right bundle branch 
block, but was otherwise normal.  An October 1966 clinical 
record noted an impression of an incomplete right bundle 
branch block, presumably congenital in origin, with no 
evidence of cardiac disease by history, physical, standard x-
ray, or fluoroscopic examination.  A September 1968 
electrocardiogram report noted sinus tachycardia, non-
specific T wave abnormality.  In clinical records dated in 
August 1971, the veteran's supervisor reported that the 
veteran had been quite anxious on the job as an air traffic 
controller, that he answered calls very slowly and complained 
of headaches.  The veteran reported that his headaches had 
gone away since he had been away from the tower for several 
days.  A diagnosis of adult situational reaction with anxiety 
and headaches when exposed to the stresses of working in air 
traffic control was noted.  

VA treatment records dated from 1991 to 1995 reflect 
diagnoses of severe chronic obstructive pulmonary disease, 
right lower extremity deep venous thrombosis, tricuspid 
regurgitation, pulmonary hypertension, hypercholesterolemia, 
ventricular ectopy, right lower lobe pneumonia, elevated 
lipase, and increased liver-associated enzymes, thought to be 
secondary to medication.  

Private treatment records dated in 1995 reflect an impression 
of acute supraventricular tachycardia with dyspnea.  A 
diagnostic imaging report noted an impression of findings 
consistent with congestive heart failure with small 
associated pleural effusions.  Globular heart configuration 
suggested either a cardiomyopathy or pericardial effusion.  
The heart was enlarged.  

Private hospital records dated in February 1996 reflect that 
the veteran was admitted to the emergency department in full 
arrest.  Cardiopulmonary resuscitation was performed and an 
ultrasound was conducted.  It was noted that an echo showed 
no heart movement or activity.  After no response to 
treatment and no electrical activity, the veteran was 
pronounced dead.  

The death certificate reflects that the veteran died in 
February 1996.  The immediate cause of death was noted as 
cardiac arrest, due to or as a consequence of cardiomyopathy.  
Chronic obstructive lung disease was noted as a significant 
condition contributing to death but not related to the cause.

In January 1997, the RO requested clinical records for 
treatment received by the veteran at Lowry Air Force Base in 
Colorado.  In September 1997, the National Personnel Records 
Center (NPRC) informed the RO that no additional service 
medical records were on file, but before a further search 
could be made for clinical records, the exact date of 
hospitalization was needed.  

In a June 1998 statement, a private physician stated that he 
had been one of several physicians responsible for the 
veteran's care.  He noted there was a history of substantial 
chronic obstructive airway disease with pulmonary 
hypertension, right ventricular dysfunction, and congestive 
heart failure.  In addition to the obstructive airway 
disease; paroxysmal atrial fibrillation, supraventricular 
tachycardia, and nonsustained ventricular tachycardia had 
been recorded.  It was noted that the veteran was actively 
being treated for obstructive airway disease, congestive 
heart failure, and the arrhythmias.  The physician also noted 
that over the years, consideration of separate and different 
left ventricular disease had been raised.  The 
electrocardiograms had shown Q waves in the inferior leads 
and a previous inferior infarction was certainly a 
possibility.  

The physician noted that there was pretty substantial 
literature that one of the areas of substantial risk for the 
development of coronary disease was the persistence of 
perceived emotional and mental stress.  He opined that there 
was no question that the veteran, during his time as an air 
traffic controller, was subjected to unusual degrees of 
emotional and mental stress as part of his responsibilities 
and his work.  The physician further opined that to the 
extent to which perceived stress was a risk factor for 
coronary disease and ventricular arrhythmia as in sudden 
cardiac death are an outcome of coronary disease, perceived 
stress as a cause of the veteran's death was a distinct 
possibility.  

In an August 1998 statement, a military physician stated that 
he treated the veteran from approximately 1992 through June 
1995.  He opined that it was likely that the veteran's 
service as an air traffic controller, which included a tour 
in Vietnam, may have contributed in a substantial way to his 
coronary disease, as such a stressful position could have an 
effect on increasing coronary plaque and cigarette smoking.  
The physician also noted that he had identified a worrisome 
mass in the veteran's left neck in 1994, but the veteran 
declined further evaluation.  The physician noted that it was 
a good chance that the mass was cancer and that the veteran's 
service in Vietnam and elsewhere may have exposed him to 
Agent Orange or other toxins contributing to the development 
of such cancer.  

In light of the veteran's service medical records and the two 
medical opinions received in 1998, the Board concludes that 
additional development of the record is needed to enable the 
Board to render a final determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board also notes that the 
appellant's representative requested that the case be 
remanded to the RO for a medical opinion.  Accordingly, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and inform her of the information needed 
by the NPRC to complete a search for 
clinical records regarding the veteran.  
The RO should forward any information 
received from the appellant to the NPRC.  
The RO should also ensure that all 
necessary and appropriate action is taken 
to locate any additional clinical 
records.  

2.  The RO should obtain the veteran's 
service personnel records from the 
appropriate source(s), including the 
veteran's various duties, 
responsibilities, and assignments during 
his military service.  

3.  Once the foregoing information has 
been obtained, to the extent possible, 
the RO should forward the veteran's 
claims file to a VA specialist for an 
opinion as to whether the veteran's cause 
of death was related to an incident of 
his military service.  THE CLAIMS FOLDER 
AND A COPY OF THIS REMAND MUST BE 
REVIEWED BY THE EXAMINER PRIOR TO 
COMPLETION OF THE EXAMINATION REPORT.  
The examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that the cause of the 
veteran's death was related to his 
military service as an air traffic 
controller or any other incident of his 
military service.  A complete rationale 
for any opinion expressed must be 
provided by the examiner.  

4.  The RO should review the examination 
report to ensure full compliance with the 
directives of this remand.  Otherwise, 
corrective action should be implemented.  

5.  After completion of the above, the RO 
should review the issue of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished with a 
supplemental statement of the case with regard to the 
additional development and afforded an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the appellant until she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



